Case 3:20-cv-00974-TAD-KLH Document 22 Filed 12/28/20 Page 1 of 2 PageID #: 189




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

HENRY E. ARMSTRONG                                           CASE NO. 3:20-CV-00974

VERSUS                                                       JUDGE TERRY A. DOUGHTY

SHERIFFS OFFICE MOREHOUSE                                    MAG. JUDGE KAREN L. HAYES
PARISH, ET AL.

                                        JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered,

 together with the written objections [Doc. No. 21] thereto filed with this Court, and, after a de

 novo review of the record, finding that the Magistrate Judge's Report and Recommendation is

 correct,

        IT IS ORDERED that Defendants’ motions to dismiss for lack of subject matter

 jurisdiction [Doc. Nos. 4 & 10] are DENIED.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendants’

 alternative motions to dismiss for failure to state a claim upon which relief can be granted [Doc.

 Nos. 4 & 10] are GRANTED, and Plaintiff’s claims arising under the laws and Constitution of

 the United States are hereby DISMISSED, with prejudice.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims

 arising under the laws and Constitution of the United States against Defendant North Louisiana

 Drug Enforcement Bureau are also DISMISSED, with prejudice.

        IT IS FURTHER ORDERED that Plaintiff’s motion to set aside [Doc. No. 14] is

 DENIED.

        IT IS FURTHER ORDERED that plaintiff’s remaining state law claims are
Case 3:20-cv-00974-TAD-KLH Document 22 Filed 12/28/20 Page 2 of 2 PageID #: 190




 DISMISSED, without prejudice, pursuant to 28 U.S.C. ' 1367(c).

       Monroe, Louisiana, this 28th day of December, 2020.



                                                  _____________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE




                                              2
